UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ZENTRIC, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction ofIncorporation or organization) (IRS Employer ID Number) Unit C2, 802 Southdown Road, Mississauga, Ontario,Canada L5J2Y4 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates: 333-157621(ifapplicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, ParValue $.001 PerShare (Title of class) ITEM1. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED The description of the Common Stock, $.001 par value per share, of Zentric, Inc. (the “Registrant”) contained in the Registrant’s Form S-1 filed on March 2, 2009 with the United States Securities and Exchange Commission (File No. 333-15762 is incorporated by reference). ITEM 2.EXHIBITS Exhibit Number Description Articles of Incorporation(1) By-Laws(1) Articles of Amendment to Articles of Incorporation(2) (1) Incorporated herein by reference to the exhibits of the same number in the Registrant’s Registration Statement on Form S-1 filed on March 2, 2009. (2) Incorporated herein by reference to Exhibit 3.1 in the Registrant’s Form 8-Kfiled on January 15, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Zentric, Inc. February 5, 2013 /s/ William Tien William Tien - President 3
